Citation Nr: 1218007	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  10-00 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for right leg varicose veins.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of this appeal, the Veteran was awarded a temporary total disability rating based on surgical or other treatment necessitating convalescence for the right leg varicose veins from August 16, 2011.  A 40 percent disability rating was continued from November 1, 2011.  

The Veteran testified at a Travel Board hearing before the undersigned in January 2012.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim pursuant to the duty to assist, the issue of a disability rating in excess of 40 percent for right leg varicose veins must be remanded for further development.  

The last VA examination of record was conducted in August 2010; the last VA outpatient treatment reports associated with the record are dated in October 2010; and VA medical evidence of record indicates a gap in VA medical records which have not been associated with the claims file from August 2008 to June 2009.  

In his testimony before the undersigned, the Veteran reported that his varicose veins of the right leg have gotten progressively worse and reported both that he experienced constant pain at rest, and that a medical professional has described his symptoms to include board-like edema.  The Board finds his testimony clearly suggests an increase in the underlying severity of the disorder at issue since his last VA examination, and that he has specifically described symptoms consistent with a higher rating.  At this hearing, the Veteran also noted that he submitted pictures of his current leg disability, which are associated with the claims file.  

As the Veteran was last provided a VA examination in August 2010, almost two years ago, and the his sworn testimony indicates a worsening of symptoms, the Board finds that a current VA examination is necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95; see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

In addition, as the record reflects the Veteran had received continuing treatment at VA and the last VA medical records associated with the file are from October 2011 with a gap in VA medical records from August 2008 to June 2009, the missing and ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from August 2008 to June 2009 and from October 2011 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file or Virtual VA folder, as appropriate.  The RO/AMC should document whether or not these documents were available.  

2.  The AMC/RO should schedule the Veteran for a VA examination of the Veteran's right leg varicose veins by an appropriate examiner, to determine the current nature and etiology of the Veteran's service-connected right leg varicose veins.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of right leg varicose veins should consist of all necessary testing.  

The examiner is asked to address the following:

(a).  Is there ulceration present?  If so, is ulceration persistent or intermittent?  Please note any relevant history regarding ulceration, if any.  

AND

(b).  Is there massive board like edema present?  Please note any relevant history regarding any massive board like edema, if any.

The examiner is also asked to comment on the degree of severity of the Veteran's service-connected right leg varicose veins and its effect on his occupational and social functioning, his employment, and his activities of daily living.  

A complete explanation of reasons for any opinions or conclusions must be given, and the foundations for such should be set forth.  The report of the examination should be associated with the claims file.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


